Citation Nr: 1646571	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision that was issued by Department of Veterans Affairs (VA) Regional Offices (ROs).  In April 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

In light of the evidence presented, the Board has recharacterized the claim for service connection for depression as a claim for service connection for an acquired psychiatric disorder, to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to provide a medical examination, obtain a medical opinion regarding the likely etiology of the Veteran's current psychiatric disorder, and obtain outstanding treatment records.

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In addition, service connection for certain chronic diseases (such as psychoses) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  "Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.

Notably, substance abuse conditions are not disabilities for which service connection may be granted.  By law, compensation "shall not be paid" if the disability for which compensation is sought is the result of one's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c) (2015); see Pub. L. No. 101-508 (Omnibus Budget Reconciliation Act of 1990), § 8052, 104 Stat. 1388 (prohibiting compensation for injury or disease incurred during active service claims a result of willful misconduct, including abuse of alcohol or drugs filed after October 31, 1990).  The United States Court of Appeals for the Federal Circuit has held, however, that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Here, in the July 2010 rating decision from which this appeal rises, the RO denied the Veteran's original claim for service connection for depression on the grounds that he was discharged from service due to improper use of heroin as a result of his own misconduct and was diagnosed with depression due to drug use, which is a condition for which service connection cannot be granted.

During his April 2016 Board hearing and a June 2010 statement, the Veteran asserted that he did not have any disciplinary problems during service and did not abuse drugs until he was stationed in the Republic of Vietnam (Vietnam) and received an Article 15 for falling asleep while on guard duty and multiple similar citations thereafter.  He asserts that this experience resulted in a deep depression that caused him to self-medicate with drugs, and thus, his current psychiatric disorder is etiologically related to his period of active service and was the cause, not the result, of his substance abuse.

Review of the Veteran's military personnel records and service treatment records (STRs) show that the Veteran was psychiatrically normal and endorsed that he has never experienced "depression or excessive worry" nor "nervous trouble of any sort upon his entrance into service.  See June 1970 Report of Medical Examination; see also June 1970 Report of Medical Examination.  In November 1971, the Veteran tested positive for opiates.  A record dated in December 1971 indicates that the Veteran had three Article 15 violations at that time and an administrative discharge for unsuitability was requested.  Additionally, January 1972 records show that the Veteran was treated in a detoxification unit for drug abuse and has a history of in-service heroin use that resulted from his own misconduct.  During his separation examination, which was conducted in January 1972, he was deemed "abnormal" psychiatrically and it was noted that he misused drugs.  Further, in a contemporaneous report of medical history, the Veteran endorsed that he either had or has had "depression or excessive worry," and a clinician noted that the Veteran had "depression associated with drug use."

At present, the Board finds that the record is insufficient to determine the etiology of the Veteran's current psychiatric disorder.  Thus, in light of the foregoing, to include the Veteran's reports that he used drugs while in service to self-medicate, the Board finds that a remand is necessary to provide an examination and obtain a medical opinion.  38 U.S.C.A. § 5103A(d) (West 2014).

Additionally, during his April 2016 hearing, the Veteran indicated that he has received regular treatment at a VA facility in Tampa, Florida (Tampa) in 1989 and from 2003 to the present.  At present, the claims file includes Tampa records that are dated in 1989, records that document a single outpatient visit in September 2003, and multiple records that are dated from January 2008, which were provided by the Veteran.  Review of the record shows that these records may be incomplete; thus, VA should associate a complete copy of the outstanding records with the claims file while on remand.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims all outstanding VA treatment records, to include records of the Veteran's recent medical treatment and complete records of the Veteran's treatment at VA facilities in the Tampa, Florida, area that are dated from 2003.

2.  Thereafter, schedule the Veteran for a VA mental health examination.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  All necessary testing must be conducted and all symptoms reported in detail.  The examiner is asked to respond to each question below.

   (a) Identify the Veteran's current mental health diagnoses.

   (b) For each mental health diagnosis, opine whether it is at least as likely as not (50 percent or greater probability) that the condition had its onset during the Veteran's period of active service.

   (c) For each mental health diagnosis, opine whether it is at least as likely as not (50 percent or greater probability) that the condition had its onset within one year of the Veteran's discharge from his period of active service.

   (d) For each mental health diagnosis, opine whether it is at least as likely as not (50 percent or greater probability) that the condition was otherwise caused or aggravated by his period of active service.

   (e) For each mental health diagnosis, opine whether it is at least as likely as not (50 percent or greater probability) that the condition caused or aggravated the substance abuse that was noted during his period of active service.  In other words, please indicate whether the Veteran self-medicates or has self-medicated with drugs due to a service-connected disability.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements, to include his testimony before the Board, and his assertion that his drug abuse was a means of self-medication of a psychiatric disorder that is of service origin.

3.  Conduct any additional development necessary.

4.  Then, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




